Citation Nr: 0329422	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  97-27 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a shrapnel wound of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which established service connection for 
shrapnel wound residuals of the left knee and assigned a 10 
percent evaluation.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
residuals of a shrapnel wound of the left knee are manifested 
by subluxation or lateral instability that is no more than 
slight; the veteran also has pain and slight limitation of 
motion, with early posttraumatic arthritis with no muscle 
injury due to the shrapnel injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of a shrapnel wound of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 
5257, 5260, 5261, 5262 (2002).

2.  The criteria for a separate, additional 10 percent 
evaluation for the veteran's service-connected residuals of a 
shrapnel wound of the left knee, based on arthritis and 
limitation of motion, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5256, 5260, 5261, 5262 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Background

Service medical records show that while firing a 50-caliber 
machine gun it exploded causing penetration of a single 
fragment in the veteran's left knee.  The incident occurred 
on the firing range.  X-rays revealed a small fragment inside 
the border of the femur.  The veteran's February 1971 
separation examination noted a scar and small palpable lump 
on the medial aspect of the left knee with normal range of 
motion and no tenderness.

Treatment records dated October 1996 to February 1997 from 
Dr. A.E.M show that the veteran reported having shrapnel in 
his left knee with no swelling.  The veteran was diagnosed 
with arthritis with x-rays showing some shrapnel in the left 
knee, otherwise nothing else.

A radiographic report from New Jersey Diagnostic Imaging and 
Therapy P.A. dated February 1997 revealed no significant soft 
tissue abnormality of the left knee.  No fracture or 
destructive changes were noted.  There was a radiopaque 
foreign body which appeared to be related to the medial 
femoral condyle.  

At his March 1997 VA examination the veteran reported being 
struck by shrapnel while in service in the region of his left 
knee and lower leg.  He indicated that the shrapnel was 
removed partially from his left knee region and the left 
lower leg region; however, residual shrapnel was left in 
place.  The veteran reported doing relatively well after 
discharge from service until several years ago when he 
noticed aching discomfort about his left leg and left knee.  
The veteran's main complaint was aching discomfort in his 
knee.  The veteran indicated that he worked as a building 
inspector, which caused him problems with climbing up and 
down stairs.  He reported that his knee in a prolonged bent 
position also bothered him.

The examination showed the veteran had an antalgic gait and 
limped on his left lower extremity.  There were several small 
scars consistent with a previous shrapnel.  One was in the 
medial aspect of the left knee area.  Others were in the 
medial aspect of the left tibia.  None of the areas were 
tender to palpation and the examiner was not able to palpate 
any shrapnel specifically.  It was noted that the veteran 
complained of pain with ranging of his knee.  His knee range 
of motion on the left was full, but had pain with full 
flexion.  There was some medial tenderness above the joint 
line.  There was no evidence of knee fusion or increased 
warmth.  He had good ligamentous stability.  He had good 
muscular strength and development with no atrophy.  The 
veteran performed a deep knee bend without significant 
difficulty.  X-rays showed metallic density projecting in the 
region of the medial femoral condyle with left tibia within 
normal limits.  The examiner noted that the veteran possibly 
had developed an early posttraumatic arthritis of the left 
knee which would be attributed to his military service.  The 
examiner noted the disability as mild.  The examiner also 
indicated that there was no muscle impairment and the 
discomfort was intermittent and not as severe as in his left 
knee.

At his October 1997 RO hearing, the veteran testified that he 
had problems sleeping at night due to cramps and pain in his 
left lower leg.  The veteran indicated that he had been a 
building inspector for 10 years.  He testified that at work 
his leg had given out while on a roof and it had gotten to a 
point where his leg would hurt more and more and give out.  
The veteran indicated that he used an elastic brace for a 
while but it did not help and now takes Tylenol 25 days out 
of the month.  The veteran indicated that he could not sit 
for prolonged periods of time or he would develop pains in 
his leg.  He testified that he did not have any recent 
swelling of his left knee.  The veteran indicated that his 
leg did not lock as much as it gave out and he got a Charlie 
Horse in his leg sometimes.  

The veteran's spouse, who indicated she was a registered 
nurse, submitted a statement in October 1997 indicating that 
she met the veteran in 1976.  She stated that he had suffered 
severe pain in his left leg for as long as she had known him.  
She indicated that he experienced instability of his knee, 
especially when pivoting and climbing.  She also reported 
that he had fallen several times while traversing debris 
strewn construction sites in the course of employment.  She 
also indicated that he suffered from excruciating muscle 
cramping in both the calf and thigh of the left leg.  She 
indicated that early on in their relationship she advised the 
veteran to seek medical attention, but he did not have 
medical insurance.  

At his December 1999 VA examination, the veteran reported 
that his left knee swelled up in 1988 and he was hospitalized 
for one week in Miami.  He indicated that no cause for his 
knee swelling was ever found.  He indicated that he did not 
take any medications for his knee and felt that he could walk 
as far as he would desire but he did not jog or play sports.  
He reported that infrequently his left knee would swell.  

Examination of the left knee showed that it extended to 3 
degrees and flexed to 115 degrees while the right flexed to 
132 degrees.  The examiner indicated that the veteran had 
some left knee pain and decreased range of motion due to 
degenerative joint disease.  He noted that this was most 
probably due to the shrapnel wound of his left knee, as his 
right knee had a normal examination.  The examiner indicated 
that the veteran told him that he was also present for an 
evaluation of mild dementia and the examiner noted that he 
was not certain that the veteran's history was totally 
accurate.  The examiner indicated that within the limits of 
the VA examination, the veteran did not have any weakness, 
fatigability, or incoordination.  He had only had one 
significant flare-up and the cause of that was never found 
and thus it was not known whether it was related to his 
service related injury or not.  

At his November 2002 VA examination, the veteran reported 
mild instability of the left knee and episodes of falling due 
to instability of the left knee.  He reported no essential 
pain or swelling in the knee.  The veteran indicated that he 
did not go to any doctor for treatment of his knee but he had 
episodes of falling while climbing stairs.  The veteran 
reported that two years earlier he he had fallen from the 
stairs.  At the time of the examination the veteran 
complained of stiffness and occasional instability.  It was 
noted that the veteran did not use crutches, braces, or cane.  
It was noted that the veteran worked on a farm and could lift 
25 to 30 pounds, walk a half a mile, and could stand for 
three to four hours.  

The examination showed that the knee joint was not painful 
and repeated squatting caused crackling sound in the left 
knee.  There was no pain, weakened movement, or 
incoordination.  Mild varus laxity was seen and there was no 
gross mediolateral or anteroposterior laxity.  The veteran 
walked with a mild hyperextension or genu recurvatum.  The 
examiner noted he could do full squatting.  There was no 
objective evidence of painful motion, edema or effusion.  
Instability was noted as mild.  There was no weakness, but 
there was tenderness on the medial aspect of the left knee.  
Left patellar movement gave pain and crepitus.  There was no 
redness or heat.  There was no functional limitation on 
standing or walking.  There was no ankylosis.  Left knee 
flexion was to 140 degrees and extension to 0 degrees.  
Lachman and McMurray tests were negative in the left knee.  
The veteran had full range of motion in both ankles.  The 
examiner noted that x-ray of the left knee and tibia done in 
February 1999 when compared to x-ray in 1997 reported a 
metallic foreign body on the medial femoral condyle area.  
There was no significant change and no narrowing of the joint 
space.  The diagnoses were shrapnel injury on the left knee 
in service; one piece of retained shrapnel in medial 
compartment; early posttraumatic arthritis of the left knee.  
The examiner indicated that there was essentially no change 
in the range of motion of the knee, which was now full.  The 
muscle strength was 5/5 and there was some medial tenderness 
above the joint line.  

There was no effusion and there was good ligamentous 
stability except mild lateral instability.  The veteran could 
do squatting five times without collapse or discomfort.  
There was no flare-up history and the veteran's left knee 
occasionally collapses, especially when he climbs stairs.  
Minor lateral instability could not be ruled out.  The 
veteran did not have weakness, fatigability, or 
incoordination and there was no additional pain, 
incoordination, fatigue, or weakened movement found on 
repeated movement of the knee.  The examiner noted that pain 
did not limit the veteran's functional ability during flare-
up or repeated knee motion.  There was no grimacing or other 
expression of the face noted due to pain during range of 
motion examination.  There was no disuse muscle atrophy or 
muscle weakness found.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated March 1997, December 1999, and November 
2002; treatment records dated October 1996 to February 1997 
from Dr. A.E.M; radiographic report from New Jersey 
Diagnostic Imaging and Therapy P.A., dated February 1997; 
transcript of October 1997 RO hearing; statement from the 
veteran's spouse dated October 1997. 

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

The veteran was sent a VCAA letter in April 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  In addition, the RO 
in the April 2003 supplemental statement of the case notified 
the veteran of the VCAA as well.

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Paralyzed Veterans of America et al. v. Secrtetaryof 
Veterans Affairs, Nos. 02-7007, 02-7008, 02-7009, 02-7010 
(Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated a portion of 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the provision permitting 
VA to decide a claim 30 days after a VCAA notice is 
"unreasonable because it ... is contrary to the statutory 
mandate providing claimants one year to submit necessary 
information or evidence."

In the case now before the Board, however, the RO issued a 
VCAA letter in April 2001, before the misleading provision of 
38 C.F.R. § 3.159 was published.  The RO's April 2001 VCAA 
letter did not follow the provisions of 38 C.F.R. 
§ 3.159(b)(1), but instead, informed the claimant that the 
evidence requested by VA "should be sent" to VA within 60 
days.  The same letter then explained that, whether or not 
attempts to obtain the requested evidence were successful, 
the claimant would be scheduled for an examination.  
Ultimately, the claimant was scheduled for a VA examination 
in November 2002, or more than 18 months after the VCAA 
letter.  Thus, in this case, the claimant was not 
disadvantaged, despite the reference to a 60-day period in 
which the claimant "should" respond.  The content of the 
VCAA letter of April 2001 made it clear that the claimant was 
not required to respond within the 60 day period, and that 
development of the claim would go on beyond the 60 day 
period.  Furthermore, the claimant, in fact, knew of the 
continuing development of the claim beyond the 60-day period, 
as he was notified of his scheduled examination more than 18 
months after the VCAA letter.  For these reasons, this claim 
has been properly developed under VCAA.

The claim for an increased rating for residuals of a shrapnel 
wound of the left knee is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial rating assigned by the RO after a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under the rating criteria the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c- 
d).  For purpose of the present case, the criteria of 
moderately severe and severe are pertinent.  Under the rating 
criteria:



(2) Moderate disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint. Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

It is noted that there is no medical evidence of muscle 
injury due to the veteran's shrapnel wound to the left knee.  
Therefore, RO has rated the veteran's disability as internal 
derangement of the right knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under this code, slight impairment of 
the knee warrants a 10 percent evaluation, moderate 
impairment of the knee warrants a 20 percent evaluation, and 
a 30 percent evaluation requires severe impairment of the 
knee.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(Diagnostic Codes 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.

Under Diagnostic Code 5260, leg motion limited on flexion to 
30 degrees warrants a 20 percent evaluation; and limitation 
to 15 degrees warrants 30 percent.  Diagnostic Code 5261 
pertains to limitation of motion on leg extension.  Under 
this code, limitation on extension to 15 degrees warrants a 
20 percent evaluation and limitation to 20 degrees warrants 
30 percent.

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders, 
stating that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  
The General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257, noting that:

Code 5257 provides for evaluation of instability of the knee 
without reference to limitation of motion.  The terms of Code 
5003, on the other hand, refer not to instability but to X- 
ray findings and limitation of motion "under the appropriate 
diagnostic Codes for the specific joint or joints involved 
(Code 5200 etc.)."  The reference to "Code 5200 etc." 
associates Code 5003 with the Diagnostic Codes involving 
limitation of motion.  Since Code 5257 is not among those 
Codes, it is not thereby associated with Code 5003.  Thus, 
Code 5003 does not appear to allow consideration of 
instability in the evaluation of arthritis.

Since the plain terms of Code 5257 and 5003 suggest that 
those Codes apply either to different disabilities or to 
different manifestations of the same disability, the 
evaluation of knee dysfunction under both Codes would not 
amount to pyramiding under section 4.14.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Code 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
Codes, there is no additional disability for which a rating 
may be assigned. Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
Where additional disability is shown, however, a veteran 
rated under Code 5257 can also be compensated under Code 5003 
and vice versa.

In a more recent opinion of August 14, 1998, the VA General 
Counsel clarified that although some limitation in range of 
motion of the leg must be present for a separate rating, it 
need not be compensable but must at least meet the criteria 
for a zero percent rating under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-98.  However, painful motion of a 
major joint caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).

Analysis

The clinical findings of record do not reveal a left knee 
disability picture that warrants an evaluation in excess of 
the currently assigned 10 percent for the left knee under 
Diagnostic Code 5257.  The March 1997 VA examiner noted that 
the veteran complained of pain with full flexion and there 
was some medial tenderness above the joint line.  He had good 
ligamentous stability and good muscular strength and 
development with no atrophy.  The examiner noted that the 
disability was mild and there was no muscle impairment.  The 
December 1999 VA examination showed extension to 3 degrees 
and flexion to 115 degrees while the right flexed to 132 
degrees.  The examiner noted that the veteran had some left 
knee pain and decreased motion due to degenerative joint 
disease.  The veteran did not have any weakness, 
fatigability, or incoordination.  The veteran's November 2002 
VA examination showed that the knee joint was not painful and 
repeated squatting caused crackling sound in the left knee.  
There was no pain, weakened movement, or incoordination.  
Mild varus laxity was seen and there was no gross 
mediolateral or anteroposterior laxity.  Instability was 
noted as mild.  Left knee flexion was to 140 degrees and 
extension was to 0 degrees.  Muscle strength was 5/5 and 
there was some medial tenderness above the joint line.  

There is no medical evidence that the veteran's left knee 
disability is manifested by moderate recurrent subluxation or 
lateral instability, or that it causes more than slight 
overall left knee impairment which would warrant an 
evaluation in excess of the 10 percent evaluation under 
Diagnostic Code 5257.  Therefore, a preponderance of the 
evidence is against a higher evaluation under this diagnostic 
code.  38 U.S.C.A. § 5107.  In addition, limitation of 
flexion and extension of the left knee is not to a degree so 
as to warrant the next higher evaluation of 20 percent under 
Diagnostic Codes 5260 and 5261.  

However, there is radiographic evidence of arthritis of the 
left knee, along with knee pain and some limitation of 
motion.  It is noted that VA interprets normal range of 
motion of the knee from 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II (2002).  The December 1999 VA examination 
showed left knee extension to 3 degrees and flexion to 115 
degrees with left knee pain.  Although the November 2002 VA 
examiner found full range of motion without pain upon 
examination, the examiner also noted that the veteran had an 
emotional liability and could not reply to questions 
properly.  Therefore, with consideration of VAOPGCPREC 9-98 
and Lichtenfels, the evidence supports the assignment of a 
separate 10 percent evaluation for the left knee based upon 
arthritis and limitation of motion.  However, even with 
consideration of the pain, the medical evidence reflects that 
additional limitation of motion has not been demonstrated.  
Finally, in absence of ankylosis (Diagnostic Code 5256) or 
impairment of the tibia and fibula (Diagnostic Code 5262), 
there is no basis for evaluating of the veteran's disability 
under any other diagnostic code.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5256, 5262.  The benefit of the doubt has 
been resolved in the veteran's favor to this extent.  
38 U.S.C.A. § 5107.  

Consideration has been given as to whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular scheduler standards.  In the absence of such factors, 
it is determined that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

Entitlement to an initial evaluation of 10 percent for 
residuals of a shrapnel wound, with a separate, additional 10 
percent rating for arthritis of the left knee with pain and 
limitation of motion is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

